internal_revenue_service number release date index number department of the treasury washington dc ------------------------ ---------------------------------------------------------- -------------------------------------------------------- ------------------------------------------ --------------------------- - person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 - plr-110901-04 date date ----------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------ legend taxpayer a ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ ---------------------------------------------------------------------- taxpayer b ----------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ ---------------------------------------------------------------------- consolidated_group b foreign parent b ----------------------------------------------------- common parent b ------------------------------------------------------------ ---------------------------------------------------------------------- m n o p q ---------------------------------------------------- ----------------------------- ------------------ -------------- ------------- -------- ---- ------------- -------------- ---------------- ------------------- -------------------------------- ----------------------------------------------------------------------- plr-110901-04 state b state q state z company ------------------------------------------------------------------ ---------------------------------------------------------------------- product newco ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------ ---------------------------------------------------------------------- date date date date date agreement u agreement v ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------- agreement w ----------------------------------------------------------------------- ------------------------------------------- ---------------------------------------------------------------------------- -------------------------- ---------------------- ------- ------- ------- ---------------------------------------------------- agreement x agreement y ---------------------------------- ----------------------------------------------------------------------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- affiliate c ----------------------------------------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------- ------------------------------------------------- ----------------------------------------------------------------------- ----------------------------------------------------------------------- plr-110901-04 --------------------------------------------------------------- ---------------------------------------------------------------------- affiliate d ------------------------------------------------------------ ---------------------------------------------------------------------- affiliate e --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- affiliate f ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------ ---------------------------------------------------------------------- affiliate h --------------------------------------------------------------- ---------------------------------------------------------------------- entity i ---------------------------------------------------------- entity j affiliate k ------------------------------------------------------------ ---------------------------------------------------------------------- dear --------------- this letter responds to a letter dated date submitted jointly on behalf of taxpayer a and taxpayer b requesting a private_letter_ruling regarding a proposed transaction additional information was received in letters dated april may may june june june and date the material information is summarized below method_of_accounting taxpayer b an indirect wholly owned subsidiary of foreign parent b is a member of consolidated_group b whose common parent is common parent b also an indirect wholly owned subsidiary of foreign parent b and uses the accrual_method of accounting taxpayer a and taxpayer b propose to enter into a business combination the transaction that will result in among other things a jointly taxpayer a is the common parent of its consolidated_group and uses the accrual ----------------------------------- ---------------------------------- ------------ plr-110901-04 created state z corporation company with publicly traded stock subsequent to the transaction taxpayer b will own approximately n percent of company’s stock and the current shareholders of taxpayer a will own the balance of company’s stock both taxpayer a through its subsidiary affiliate h and taxpayer b are engaged in the domestic manufacture sale and distribution of product some of the product manufactured in the u s by taxpayer b is sold to affiliated corporations that resell such product in other countries taxpayer a and taxpayer b intend to transfer their respective domestic product businesses to company in the transaction taxpayer a and taxpayer b have represented that the transaction serves valid and significant business purposes in the transaction the following steps have occurred or will occur i pursuant to agreement y between taxpayer a and taxpayer b on date taxpayer a and taxpayer b jointly created company by each contributing p dollars a minimal amount to company in exchange for m shares of company common_stock company will in turn create a wholly owned state z subsidiary sub ii pursuant to agreement y taxpayer a will contribute to company all the stock of affiliate c in exchange for shares of voting preferred_stock of company with a fair_market_value equal to the value of the stock of affiliate c the affiliate c contribution iii pursuant to agreement y concurrently with step ii affiliate k a wholly owned subsidiary of affiliate h will lend o dollars to company iv pursuant to agreement x among taxpayer b newco and company immediately after steps ii and iii taxpayer b will contribute its plant equipment inventory the stock of affiliate d its intellectual_property licensee rights from affiliate d and a significant portion of its cash the contributed assets to newco in exchange for all the common_stock of newco the taxpayer b asset contribution pursuant to agreement x newco will assume indemnify and hold harmless taxpayer b and its affiliates from certain taxpayer b noncontingent liabilities the assumed noncontingent liabilities and all of taxpayer b’s contingent liabilities related to pending and future product products liability litigation the assumed contingent liabilities the taxpayer b asset contribution will comprise substantially_all of taxpayer b’s assets associated with the domestic product business taxpayer b will retain certain foreign business_assets intercompany receivables and payables excess cash and taxpayer b’s shares in company v pursuant to agreement y immediately after the taxpayer b asset contribution taxpayer b will contribute to company its shares in newco the newco plr-110901-04 stock contribution and sub will merge into taxpayer a with taxpayer a surviving the taxpayer a merger as a result of the newco stock contribution newco will become a wholly owned subsidiary of company and taxpayer b will own n percent of company’s common_stock in the taxpayer a merger taxpayer a shareholders will receive solely company common_stock on a one-for-one basis in exchange for their stock in taxpayer a and company common_stock held by taxpayer a will be canceled as a result of the taxpayer a merger taxpayer a will become a wholly owned subsidiary of company vi pursuant to agreement w among affiliate e affiliate f taxpayer a and taxpayer b simultaneously with the newco stock contribution foreign parent b will cause affiliate e to sell the stock of affiliate f to company for o dollars the affiliate f stock sale vii pursuant to agreement y immediately after the newco stock contribution and the taxpayer a merger company will contribute all the shares of newco to taxpayer a the post-effective time contribution because company will own all of taxpayer a’s shares no additional shares of taxpayer a will be issued to company viii pursuant to agreement y immediately after step vii taxpayer a will cause its wholly owned subsidiary affiliate h to merge into newco with newco as the surviving corporation the post-effective time merger as a result of the transaction company will own all the stock of taxpayer a affiliate c and affiliate f and taxpayer a will own all the stock of newco newco will hold the contributed assets and all the former affiliate h assets newco will also have assumed the assumed noncontingent liabilities the assumed contingent liabilities together the assumed_liabilities and the former affiliate h’s noncontingent and contingent business liabilities after the transaction taxpayer a and taxpayer b expect company to integrate the two domestic product businesses by i consolidating headquarters and manufacturing facilities in state z ii closing headquarters and manufacturing plants located elsewhere and iii possibly making other dispositions in light of antitrust requirements unless required by regulatory authorities company does not otherwise expect to dispose_of contributed assets that relate to the core of taxpayer a’s domestic product business particularly assets related to marketing or trademarks any product manufacturing capability within the united_states under the terms of agreement u foreign parent b and its remaining affiliates will agree not to manufacture product within the united_states for years following the transaction taxpayer b will retain the right to use certain of the transferred manufacturing-related intellectual_property rights within the united_states after years taxpayer b states that such rights have minimal value in addition although taxpayer b is retaining the rights to the taxpayer b trademark the contributed assets will include currently existing inventory after the transaction foreign parent b and its remaining affiliates will not retain plr-110901-04 packaging and equipment that already bear the taxpayer b trademark therefore as an accommodation to company taxpayer b will grant a royalty-free license to newco for a two-year period to use the taxpayer b trademark on all the contributed assets on which the taxpayer b trademark appears at the time of the taxpayer b asset contribution taxpayer a and taxpayer b believe this accommodation license has negligible value therefore taxpayer b is receiving no separate consideration in exchange for this license will enter into agreement v pursuant to agreement v taxpayer b receives certain veto rights regarding the governance of company in particular one of these veto rights pertains to the disposition of certain u s trademarks by company the trademarks of affiliate f are not subject_to this particular provision at the closing of the transaction foreign parent b taxpayer b and company taxpayer b represents that consolidated_group b had aggregate outstanding indebtedness of q dollars as of date the intercompany debt all of which is expected to remain outstanding without paydown as of the closing date of the transaction furthermore other than two refinancings since date neither taxpayer b nor any other member of consolidated_group b will have incurred any new indebtedness except for interest accruing on the intercompany debt or refinanced any of the intercompany debt although there has been repayment of principal and interest owing on the intercompany debt up until the closing date of the transaction taxpayer b asserts that the intercompany debt was not incurred for purposes of or in contemplation of the transaction or acquiring or carrying its company stock in addition taxpayer b represents that it is able to trace approximately --- percent of the proceeds of the intercompany debt to uses other than the transaction or acquiring or carrying its company stock with respect to the portion of the intercompany debt that taxpayer b was unable to trace taxpayer b asserts further that the proceeds were not used for the transaction or to acquire or carry its company stock but were likely used for taxpayer b’s ongoing working_capital needs a in connection with the transaction it has been represented that the taxpayer b asset contribution in connection with the taxpayer b asset contribution i no stock_or_securities will be issued for services rendered to or for the benefit of newco and ii no stock_or_securities will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco which accrued on or after the beginning of taxpayer b's holding_period for the debt b the patents or patent applications taxpayer b will transfer to newco qualify as property within the meaning of sec_351 taxpayer b will transfer all plr-110901-04 substantial u s rights in such patents or patent applications within the meaning of sec_1235 all u s rights title and interests for each copyright held by taxpayer b in each medium of exploitation will be transferred to newco taxpayer b will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the u s trademarks or trade names being transferred to newco pursuant to the taxpayer b asset contribution the technical know-how that taxpayer b will transfer to newco in exchange for stock is property within the meaning of revrul_64_56 c b and as such is afforded substantial legal protection against unauthorized disclosure and use under u s law any services to be performed in connection with the transfer of the technical know-how are merely ancillary and subsidiary to the property transfer within the meaning of revrul_64_56 or taxpayer b will be compensated by a fee negotiated at arm's length in consideration other than stock_or_securities of newco unless such stock_or_securities are identified for any other services to be performed on behalf of newco the technical know-how taxpayer b will transfer to newco is in the nature of manufacturing techniques equipment design information relating to product and analytical and laboratory techniques such technical know-how is secret in that it is known only by taxpayer b and its affiliates and those employees who require such technical know-how for use in the conduct of the activities to which it is related and adequate safeguards have been taken to guard the secret against unauthorized disclosure such technical know-how is original unique and novel the taxpayer b asset contribution is not the result of the solicitation by a promoter broker or investment house taxpayer b will not retain any rights in the contributed assets once transferred to newco except that foreign parent b and its affiliates may continue to use certain manufacturing intellectual_property no licenses or leases will be granted in exchange for stock_or_securities in connection with the taxpayer b asset contribution except that newco will have the right to use the taxpayer b brand name for a period of two years after the transaction none of the contributed assets will be leased back to taxpayer b or a party related to taxpayer b except that taxpayer b will lease some headquarters space from newco for a fixed period following the transaction the value of the newco stock received in exchange for accounts_receivable pursuant to the taxpayer b asset contribution will be equal to the net value of c d e f g h i j plr-110901-04 k l m n o p q r s t u the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts no assumed liability was incurred to acquire the stock of affiliate d being transferred to newco pursuant to the taxpayer b asset contribution the adjusted_basis and the fair_market_value of the contributed assets will in each instance be equal to or exceed the sum of the assumed noncontingent liabilities the assumed_liabilities were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between taxpayer b and newco and there will be no indebtedness created in favor of taxpayer b as a result of the taxpayer b asset contribution and assumption_of_liabilities the taxpayer b asset contribution and assumption of assumed_liabilities will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges in connection with taxpayer b asset contribution and assumption of assumed_liabilities will occur on approximately the same date there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock or indebtedness to be issued in the taxpayer b asset contribution taking into account any issuance of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newco to be received in the taxpayer b asset contribution taxpayer b will be in control of newco within the meaning of sec_368 prior to the newco stock contribution taxpayer b will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to newco pursuant to the taxpayer b asset contribution and assumption of assumed_liabilities newco will remain in existence and retain and use the contributed assets transferred to it in a trade_or_business there is no plan or intention by newco to dispose_of the contributed assets other than in the normal course of business operations except that after the transaction newco will dispose_of portions of its plant and headquarters because they will be redundant of the former affiliate h’s plant and headquarters plr-110901-04 v each of the parties to the taxpayer b asset contribution will pay its own expenses if any incurred in connection with the taxpayer b asset contribution except that taxpayer b will pay any transfer real_estate transfer documentary stamp recording and other similar taxes incurred in connection with the taxpayer b asset contribution w newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the regulations x y z taxpayer b is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor newco will not be a personal_service_corporation within the meaning of sec_269a the parties intend to execute agreement x on or prior to the closing of the transaction substantially in the form of the agreement x that was submitted with the original submission the affiliate c contribution newco stock contribution and taxpayer a merger aa in connection with the affiliate c contribution newco stock contribution and taxpayer a merger i no stock_or_securities will be issued for services rendered to or for the benefit of company and ii no stock_or_securities will be issued for indebtedness of company that is not evidenced by a security or for interest on indebtedness of company which accrued on or after the beginning of the holding_period for the debt bb the affiliate c contribution newco stock contribution and taxpayer a merger are not the result of the solicitation by a promoter broker or investment house cc none of taxpayer a taxpayer b or the taxpayer a shareholders will retain any rights in the property transferred to company pursuant to the affiliate c contribution newco stock contribution and taxpayer a merger dd no company stock will be received in exchange for accounts_receivable pursuant to the affiliate c contribution newco stock contribution and taxpayer a merger ee no debt relating to the stock of affiliate c newco or taxpayer a and no liabilities of taxpayer a taxpayer b or the taxpayer a shareholders will be assumed pursuant to the affiliate c contribution newco stock contribution and taxpayer a merger and the shares of affiliate c newco and taxpayer a are not being transferred to company subject_to any debt plr-110901-04 ff there is no indebtedness between taxpayer a and company between taxpayer b and company or between the taxpayer a shareholders and company and there will be no indebtedness created in favor of taxpayer a taxpayer b or the taxpayer a shareholders as a result of the affiliate c contribution newco stock contribution and taxpayer a merger gg the affiliate c contribution newco stock contribution and taxpayer a merger will occur under a plan agreed upon before the transaction in which the rights of the parties are defined hh all exchanges in connection with the affiliate c contribution newco stock contribution and taxpayer a merger will occur on approximately the same date ii jj there is no plan or intention on the part of company to redeem or otherwise reacquire any stock or indebtedness to be issued in the affiliate c contribution newco stock contribution or taxpayer a merger taking into account any issuance of additional shares of company stock any issuance of stock for services the exercise of any company stock_rights warrants or subscriptions a public offering of company stock and the sale exchange transfer by gift or other_disposition of any of the stock of company to be received in the affiliate c contribution newco stock contribution and taxpayer a merger taxpayer a taxpayer b and the former taxpayer a shareholders together will be in control of company within the meaning of sec_368 kk taxpayer a taxpayer b and the taxpayer a shareholders will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to company pursuant to the affiliate c contribution newco stock contribution and taxpayer a merger ll company will remain in existence and retain and use the property transferred to it pursuant to the affiliate c contribution newco stock contribution and taxpayer a merger in a trade_or_business mm there is no plan or intention by company to dispose_of the property transferred to it pursuant to the affiliate c contribution newco stock contribution and taxpayer a merger other than in the normal course of business operations and pursuant to the post-effective time contribution nn each of the parties to the affiliate c contribution newco stock contribution and taxpayer a merger will pay its own expenses if any incurred in connection with the affiliate c contribution newco stock contribution and taxpayer a merger except that taxpayer a and taxpayer b will pay percent each of certain regulatory filing costs and company will pay all transfer real_estate transfer documentary stamp recording and other similar taxes incurred in connection plr-110901-04 with the affiliate c contribution the newco stock contribution and the taxpayer a merger oo company will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the regulations pp neither taxpayer a nor taxpayer b is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor qq company will not be a personal_service_corporation within the meaning of sec_269a the affiliate c contribution rr the fair_market_value of the company stock received by affiliate c's sole shareholder taxpayer a will be approximately equal to the fair_market_value of the affiliate c stock surrendered in the exchange ss taxpayer a has no plan or intention to sell exchange or otherwise dispose_of a number of shares of company stock received in the transaction that would reduce its ownership of company stock to a number of shares having a value as of the date of the affiliate c contribution of less than --- percent of the value of all of the formerly outstanding_stock of affiliate c as of the same date moreover shares of affiliate c redeemed or disposed of prior or subsequent to the affiliate c contribution will be considered in making this representation tt affiliate c has no plan or intention to issue additional shares of its stock that would result in company losing control of affiliate c within the meaning of sec_368 uu company has no plan or intention to liquidate affiliate c to merge affiliate c into another corporation to cause affiliate c to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business or to sell or otherwise dispose_of any of the affiliate c stock acquired in the transaction except for transfers described in sec_368 vv neither company nor any person related to company within the meaning of sec_1_368-1 of the regulations has any plan or intention to or will redeem or otherwise acquire any shares of stock of company at any time after or in connection with the affiliate c contribution or has any plan or intention to cause any other person or entity to acquire any such stock ww company affiliate c and taxpayer a will pay their respective expenses if any incurred in connection with the transaction plr-110901-04 xx company will acquire affiliate c stock solely in exchange for company voting_stock for purposes of this representation affiliate c stock redeemed for cash or other_property furnished by company will be considered as acquired by company further no liabilities of affiliate c or taxpayer a will be assumed by company nor will any of the affiliate c stock be subject_to any liabilities yy at the time of the transaction affiliate c will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in affiliate c that if exercised or converted would affect company's acquisition or retention of control of affiliate c as defined in sec_368 zz company does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of affiliate c aaa following the transaction affiliate c will continue its historic_business or use a significant portion of its historic_business_assets in a business bbb no two parties to the affiliate c contribution are investment companies as defined in sec_368 and iv ccc there will be no dissenters to the affiliate c contribution ddd on the date of the affiliate c contribution the fair_market_value of the assets of affiliate c will exceed the sum of its liabilities plus the liabilities if any to which its assets are subject eee none of the company stock that will be received by taxpayer a in the affiliate c contribution will be sec_306 stock the taxpayer a merger fff the taxpayer a merger is being effected pursuant to the laws of state q as a result of the operation of such laws all of the assets and liabilities except to the extent satisfied or discharged in the transaction of sub will become the assets and liabilities of taxpayer a ggg the fair_market_value of the company stock received by each taxpayer a shareholder will be approximately equal to the fair_market_value of the taxpayer a stock surrendered in the exchange hhh following the taxpayer a merger taxpayer a will hold at least --- percent of the fair_market_value of its net assets and at least --- percent of the fair_market_value of its gross assets and at least --- percent of the fair_market_value of sub's net assets and at least --- percent of the fair_market_value of sub's gross assets held immediately prior to the transaction for purposes of this representation amounts paid_by taxpayer a or sub to dissenters amounts used by taxpayer a plr-110901-04 or sub to pay reorganization expenses and all redemptions and distributions except for regular normal dividends made by taxpayer a will be included as assets of taxpayer a or sub respectively immediately prior to the transaction iii jjj prior to the taxpayer a merger company will be in control of sub within the meaning of sec_368 taxpayer a has no plan or intention to issue additional shares of its stock that would cause company to lose control of taxpayer a within the meaning of sec_368 kkk neither company nor any person related to company within the meaning of sec_1_368-1 of the regulations has any plan or intention to or will redeem or otherwise acquire any shares of stock of company at any time after or in connection with the taxpayer a merger or has any plan or intention to cause any other person or entity to acquire any such stock other than certain repurchases that are permitted under certain sections of agreement v lll company has no plan or intention to liquidate taxpayer a to merge taxpayer a with or into another corporation to sell or otherwise dispose_of the stock of taxpayer a except for transfers of stock to corporations controlled by company or to cause taxpayer a to sell or otherwise dispose_of any of its assets or any of the assets acquired from sub except for dispositions made in the ordinary course of business or transfers of assets to a corporation controlled by company mmm sub will have no liabilities assumed by taxpayer a and will not transfer to taxpayer a any assets subject_to liabilities in the taxpayer a merger nnn following the taxpayer a merger taxpayer a will continue its historic_business or use a significant portion of its historic_business_assets in a business ooo company sub taxpayer a and the taxpayer a shareholders will pay their respective expenses_incurred in connection with the transaction ppp there is no intercorporate indebtedness existing between company and taxpayer a or between sub and taxpayer a that was issued acquired or will be settled at a discount qqq in the transaction shares of taxpayer a stock representing control of taxpayer a as defined in sec_368 will be exchanged solely_for_voting_stock of company for purposes of this representation shares of taxpayer a stock exchanged for cash or other_property originating with company will be treated as outstanding taxpayer a stock on the date of the transaction rrr at the time of the transaction taxpayer a will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any plr-110901-04 person could acquire stock in taxpayer a that if exercised or converted would affect company's acquisition or retention of control of taxpayer a as defined in sec_368 sss company does not own nor has it owned during the past five years any shares of the stock of taxpayer a ttt no two parties to the transaction are investment companies as defined in sec_368 and iv uuu on the date of the transaction the fair_market_value of the assets of taxpayer a will exceed the sum of its liabilities plus the amount of liabilities if any to which the assets are subject vvv taxpayer a is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the post-effective time contribution www in connection with the post-effective time contribution i no stock_or_securities will be issued for services rendered to or for the benefit of taxpayer a and ii no stock_or_securities will be issued for indebtedness of taxpayer a that is not evidenced by a security or for interest on indebtedness of taxpayer a which accrued on or after the beginning of the holding_period for the debt xxx the post-effective time contribution is not the result of the solicitation by a promoter broker or investment house yyy company will not retain any rights in the property transferred to taxpayer a pursuant to the post-effective time contribution zzz no taxpayer a stock will be received in exchange for accounts_receivable pursuant to the post-effective time contribution aaaa no liabilities of company will be assumed pursuant to the post-effective time contribution and the shares of newco are not being transferred to taxpayer a subject_to any debt bbbb there is no indebtedness between company and taxpayer a and there will be no indebtedness created in favor of company as a result of the post-effective time contribution cccc the post-effective time contribution will occur under a plan agreed upon before the transaction in which the rights of the parties are defined dddd all exchanges in connection with the post-effective time contribution will occur on approximately the same date plr-110901-04 eeee there is no plan or intention on the part of taxpayer a to redeem or otherwise reacquire any stock or indebtedness to be issued in the post-effective time contribution ffff taking into account any issuance of additional shares of taxpayer a stock any issuance of stock for services the exercise of any taxpayer a stock_rights warrants or subscriptions a public offering of taxpayer a stock and the sale exchange transfer by gift or other_disposition of any of the stock of taxpayer a to be received in the post-effective time contribution company will be in control of taxpayer a within the meaning of sec_368 immediately after the post- effective time contribution gggg company will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to taxpayer a pursuant to the post-effective time contribution hhhh taxpayer a will remain in existence and retain and use the property transferred to it pursuant to the post-effective time contribution in a trade_or_business iiii there is no plan or intention by taxpayer a to dispose_of the property transferred to it pursuant to the post-effective time contribution other than in the normal course of business operations jjjj each of the parties to the post-effective time contribution will pay its own expenses if any incurred in connection with the post-effective time contribution kkkk taxpayer a will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the regulations llll company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor mmmm taxpayer a will not be a personal_service_corporation within the meaning of sec_269a the post-effective time merger nnnn taxpayer a as sole shareholder of newco will receive no additional newco stock as a result of the post-effective time merger oooo the post-effective time merger is being effected pursuant to the merger laws of state z and state b as a result of the operation of such laws all the assets and liabilities except to the extent satisfied or discharged in the transaction of affiliate h will become the assets and liabilities of newco plr-110901-04 pppp newco will acquire at least --- percent of the fair_market_value of the net assets and at least --- percent of the fair_market_value of the gross assets held by affiliate h immediately prior to the post-effective time merger for purposes of this representation amounts used by affiliate h to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by affiliate h immediately preceding the post-effective time merger will be included as assets of affiliate h held immediately prior to the post- effective time merger qqqq after the post-effective time merger taxpayer a will be in control of newco within the meaning of sec_368 rrrr neither newco nor any person related to newco within the meaning of sec_1_368-1 of the regulations has any plan or intention to or will redeem or otherwise acquire any shares of stock of newco at any time after or in connection with the post-effective time merger or has any plan or intention to cause any other person or entity to acquire any such stock ssss newco has no plan or intention to sell or otherwise dispose_of any of the assets of affiliate h acquired in the post-effective time merger except for dispositions made in the ordinary course of business transfers described in sec_368 or dispositions described in section i e of the date submission regarding the integration of taxpayer a’s and taxpayer b’s domestic product business tttt the liabilities of affiliate h assumed by newco plus the liabilities if any to which the transferred assets are subject were incurred by affiliate h in the ordinary course of its business and are associated with the assets transferred uuuu following the post-effective time merger newco will continue the historic_business of affiliate h or use a significant portion of affiliate h's historic_business_assets in a business vvvv at the time of the post-effective time merger newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted would affect taxpayer a's acquisition or retention of control of newco as defined in sec_368 wwww newco affiliate h and taxpayer a will pay their respective expenses if any incurred in connection with the post-effective time merger xxxx there is no intercorporate indebtedness existing between newco and affiliate h that was issued acquired or will be settled at a discount plr-110901-04 yyyy no two parties to the post-effective time merger are investment companies as defined in sec_368 and iv zzzz the fair_market_value of the assets of affiliate h transferred to newco will equal or exceed the sum of the liabilities assumed by newco plus the amount of liabilities if any to which the transferred assets are subject aaaaa the total adjusted_basis of the assets of affiliate h transferred to newco will equal or exceed the sum of the liabilities to be assumed by newco plus the amount of liabilities if any to which the transferred assets are subject bbbbb affiliate h is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 treatment of payments made by newco to satisfy the assumed_liabilities ccccc the u s product business conducted using the contributed assets is the source of the assumed contingent liabilities ddddd company expects to consolidate the corporate headquarters of newco and affiliate h to transfer certain manufacturing equipment currently used by taxpayer b and to terminate certain taxpayer b and affiliate h employees in addition it is possible that antitrust regulators may require taxpayer b or company to make certain dispositions in order to complete the transaction any such dispositions however will be made by company solely to achieve business synergies or to comply with regulatory requirements while allowing it to operate taxpayer b's historic u s product business eeeee newco will assume indemnify and hold harmless taxpayer b for all of the assumed_liabilities fffff the fair_market_value of the assumed noncontingent liabilities will be less than taxpayer b's basis in the contributed assets ggggg neither the assumed contingent liabilities nor the contingent liabilities assumed in the post-effective time merger are susceptible of precise valuation and neither taxpayer b nor taxpayer a maintains an accounting reserve with respect to such liabilities hhhhh the value of the newco stock received by taxpayer b pursuant to the taxpayer b asset contribution and thereafter contributed to company pursuant to the newco stock contribution will be substantial relative to the basis and fair_market_value of the contributed assets iiiii taxpayer b has no plan or intention to dispose_of its interest in company following the transaction plr-110901-04 jjjjj taxpayer b and taxpayer a have valid business purposes for entering into the transaction kkkkk newco will not assume liabilities arising from the sale of product outside the u s except for sales through a consignee located in ---------- and except to the extent such liabilities relate to the product business conducted in the u s by taxpayer b for example if taxpayer b is adjudged to have liability eg for product claims with respect to product manufactured by taxpayer b in the u s but sold by taxpayer b subsidiaries or affiliates or third parties outside the u s including at pxs newco will assume those liabilities lllll the all-events test of sec_461 minus economic_performance will have been satisfied prior to the taxpayer b asset contribution for all of the assumed noncontingent liabilities rulings requested under sec_246a mmmmm the intercompany debt was incurred by taxpayer b for its ongoing cash management activities in the ordinary course of business or for corporate purposes unrelated to the acquisition of portfolio_stock within the meaning of sec_246a nnnnn other than shares of entity i held by consolidated_group b from date until date and a minority interest in entity j held by consolidated_group b from date until date neither taxpayer b nor any other member of the consolidated_group b has ever owned any portfolio_stock as such term is defined in sec_246a ooooo other than two refinancings since date neither taxpayer b nor any other member of the consolidated_group b has incurred any indebtedness except for interest accruing on the existing consolidated_group b debt or refinanced any existing consolidated_group b debt although there has been repayment of principal and interest owing on the existing consolidated_group b group debt affiliate f stock acquisition ppppp neither affiliate f nor company will make any adjustments to its accumulated_earnings_and_profits as a result of the transaction rulings based solely on the information submitted and on the representations set forth above we rule that plr-110901-04 the taxpayer b asset contribution and newco’s assumption of the assumed_liabilities qualifies as a sec_351 exchange taxpayer b will not recognize gain_or_loss as a result of the taxpayer b asset contribution and newco's assumption of the assumed_liabilities sec_351 and sec_357 taxpayer b's basis in its newco stock will equal its basis in the contributed assets decreased by the amount of the assumed_liabilities that have been incurred within the meaning of sec_461 on or before the closing date of the transaction taxpayer b will not be required to reduce its basis in its newco stock as a result of newco's assumption of the assumed contingent liabilities sec_358 taxpayer b's holding_period in its newco stock will include the period for which taxpayer b held the contributed assets provided the contributed assets were held by taxpayer b as capital assets or property described in sec_1231 sec_1223 newco will not recognize gain_or_loss on its receipt of the contributed assets solely in exchange for common_stock of newco sec_1032 the basis of the contributed assets in the hands of newco will in each instance be the same as the basis of such assets in the hands of taxpayer b sec_362 the holding_period of the contributed assets received by newco will in each instance include the period such assets were held by taxpayer b immediately before the taxpayer b contribution sec_1223 the newco stock contribution the affiliate c contribution and the taxpayer a merger together qualify as a sec_351 exchange taxpayer b will not recognize gain_or_loss as a result of the newco stock contribution sec_351 taxpayer b's basis in its company stock received in the newco stock contribution will equal its basis in its newco stock transferred in exchange therefor sec_358 taxpayer b's holding_period in its company stock received in the newco stock contribution will include the holding_period for which taxpayer b held its newco stock provided the newco stock was held by taxpayer b as a capital_asset or property described in sec_1231 sec_1223 company will not recognize gain_or_loss upon its receipt of the newco stock solely in exchange for common_stock of company sec_1032 plr-110901-04 the basis of the newco stock in the hands of company will be the same as the basis of such stock in the hands of taxpayer b sec_362 the holding_period of the newco shares received by company will in each instance include the period such shares were held by taxpayer b immediately before the newco stock contribution sec_1223 the affiliate c contribution will qualify as a reorganization under sec_368 taxpayer a will not recognize gain_or_loss upon its receipt of company voting preferred_stock solely in exchange for stock of affiliate c in the affiliate c contribution sec_354 taxpayer a's basis in its company voting preferred_stock will equal its basis in its affiliate c stock transferred in exchange therefor sec_358 taxpayer a's holding_period in its company voting preferred_stock will include the holding_period for which taxpayer a held its affiliate c stock provided the affiliate c stock was held by taxpayer a as capital assets or property described in sec_1231 sec_1223 company will not recognize gain_or_loss upon the receipt of affiliate c stock solely in exchange for company voting preferred_stock sec_1032 the basis of affiliate c stock in the hands of company will be the same as the basis of such stock in the hands of taxpayer a immediately before the affiliate c contribution sec_362 company’s holding_period in the affiliate c stock received in the affiliate c contribution will include the period such stock was held by taxpayer a immediately before the affiliate c contribution sec_1223 the taxpayer a merger will qualify as a reorganization under sec_368 the reorganization will not be disqualified because voting_stock of company is used in the merger sec_368 taxpayer a's shareholders will not recognize gain_or_loss upon their receipt of company stock solely in exchange for taxpayer a stock in the taxpayer a merger sec_354 each taxpayer a shareholder's basis in its company stock received in the taxpayer a merger will equal its basis in its taxpayer a stock transferred in exchange therefor sec_358 each taxpayer a shareholder's holding_period in its company stock received in the taxpayer a merger will include the holding_period for which such shareholder plr-110901-04 held its taxpayer a stock provided the taxpayer a stock was held by such shareholder as capital assets or property described in sec_1231 sec_1223 no gain_or_loss will be recognized by taxpayer a upon the receipt of assets of sub in exchange for stock of taxpayer a sec_1032 no gain_or_loss will be recognized by company on the receipt of taxpayer a stock solely in exchange for sub stock sec_354 no gain_or_loss will be recognized by sub upon the transfer of its assets to taxpayer a and the assumption by taxpayer a of liabilities if any of sub sec_361 and sec_357 taxpayer’s a’s basis in each sub asset will equal the basis of that asset in the hands of sub immediately before the taxpayer a merger sec_362 taxpayer a’s holding_period for each sub asset will include the period during which that asset was held by sub sec_1223 the affiliated_group_of_corporations filing a consolidated federal_income_tax return of which taxpayer a is the common parent immediately before the taxpayer a merger will remain in existence after consummation of the taxpayer a merger with company as the common parent sec_1_1502-75 for purposes of sec_1_1502-31 and sec_1_1502-33 the taxpayer a merger will be a group structure change company’s basis in the stock of taxpayer a immediately after the taxpayer a merger will equal the sum of a company’s basis in the stock of sub immediately before the taxpayer a merger and b taxpayer a’s net asset basis within the meaning of sec_1_1502-31 subject_to any adjustments under sec_1_1502-31 sec_1 b immediately after company becomes the new common parent the earnings_and_profits of company will be adjusted to reflect the earnings_and_profits of taxpayer a immediately before taxpayer a ceases to be the common parent as if company had succeeded to the earnings_and_profits of taxpayer a in a transaction described in sec_381 sec_1_1502-33 the affiliate f stock acquisition is a sale of the affiliate f stock by affiliate e to company and not a transaction described in sec_304 the post-effective time contribution qualifies as a sec_351 exchange company will not recognize gain_or_loss as a result of the post-effective time contribution sec_351 plr-110901-04 company's basis in its taxpayer a stock immediately after the post-effective time contribution will equal its basis in its taxpayer a stock prior to the post- effective time contribution increased by company's basis in its newco stock sec_358 company’s holding_period in its taxpayer a stock constructively received in exchange for newco stock in the post-effective time contribution will include the holding_period for which company held its newco stock provided the newco stock was held by taxpayer a as capital assets or property described in sec_1231 sec_1223 taxpayer a will not recognize gain_or_loss upon the receipt of newco stock solely in constructive exchange for its stock in the post-effective time contribution sec_1032 the post-effective time merger qualifies as a reorganization under sec_368 and under sec_368 affiliate h will not recognize gain_or_loss as a result of the post-effective time merger sec_361 and sec_357 affiliate h will not recognize gain_or_loss upon the distribution of newco stock to taxpayer a in the post-effective time merger sec_361 newco will not recognize gain_or_loss upon the receipt of assets of affiliate h in the post-effective time merger sec_1032 newco’s basis in the assets of affiliate h received in the post-effective time merger will in each instance equal the basis of such assets in the hands of affiliate h immediately before the post-effective time merger sec_362 newco’s holding_period for each asset of affiliate h received in the post-effective time merger will include the period during which such asset was held by affiliate h sec_1223 taxpayer a's basis in its newco stock immediately after the post-effective time contribution and post-effective time merger will equal company's basis in the newco stock prior to the post-effective time contribution increased by taxpayer a's basis in its affiliate h stock immediately prior to the post-effective time merger sec_362 and sec_358 the holding_period taxpayer a will have in the stock of newco received in the post-effective time contribution will include the period during which company held the stock of newco sec_1223 the holding_period taxpayer a will have in the stock of newco constructively received in exchange for the stock of affiliate h in the post-effective time merger will include the period during which plr-110901-04 taxpayer a held the stock of affiliate h provided the affiliate h stock was held by taxpayer a as a capital_asset or property described in sec_1231 sec_1223 pursuant to sec_381 and sec_1_381_a_-1 newco will succeed to and take into account the items of affiliate h described in sec_381 including as specified below subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the tax_year of affiliate h will end on the effective date of the post-effective time merger to the extent that any assumed_liabilities and any liabilities assumed in the post-effective time merger have not been incurred within the meaning of sec_461 on or before the closing date of the transaction newco will be entitled following the transaction to the same tax treatment in respect of payments made to satisfy such assumed_liabilities and such liabilities assumed in the post-effective time merger that taxpayer b or affiliate h would have been entitled to in the absence of the transaction rev_rul as to assumed_liabilities sec_381 as to liabilities assumed in the post-effective time merger taxpayer b will not recognize gain upon newco's payment of the assumed_liabilities taxpayer b's dividends received deduction under sec_243 with respect to dividends_paid on company stock will not be limited by sec_246a however no opinion is expressed if new debt is issued that is directly attributable to taxpayer b’s company stock caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to the tax consequences of i the sharing of certain expenses described in representation nn ii the treatment of taxpayer a shareholders if any who both a are a debtor in a title_11_or_similar_case and b use company stock received in the taxpayer a merger to satisfy indebtedness and iii the licensing to newco of taxpayer b’s brand name as described above and referred to in representation h the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayers requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and a copy of this letter must be attached to any income_tax return to which it is plr-110901-04 relevant representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling letter may be modified or revoked if temporary or final regulations are issues under sec_246a or sec_7701 which are inconsistent with any conclusion in the ruling see sec_11 revproc_2004_1 2004_1_irb_1 however for modifications or revocations based on reasons other than a change in facts as described in section dollar_figure of revproc_2004_1 when the criteria in section dollar_figure are satisfied a ruling is not revoked or modified retroactively except in rare and unusual circumstances sincerely _stephen p fattman____ stephen p fattman special counsel to the associate chief_counsel corporate office of associate chief_counsel corporate
